DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PGPub. No. 2016/0087952 A1 (hereinafter "Tartz").

Regarding claim 1:
Tartz discloses: 
A method of unlocking control, comprising: 
acquiring a scene parameter of a mobile terminal (¶21: “…different authentication processes to meet the dynamic security requirements of a service provider, application, or device, using various contextual inputs”; ¶26: “In this way, an authentication process that satisfies the security requirement is selected from the plurality of multiple authentication processes and the authentication process is executed to allow the mobile device 101 to be authenticated to a service provider 190 and/or application 192 and/or a device.”; ¶31: “For example, a gaming application may have lower security requirements (low risk index), while a banking service could have higher security requirements (high risk index). Evolving security requirements could also be supported using this method (e.g., security requirements for a photo sharing service increases due to new policies).”); 
acquiring an environment parameter of the mobile terminal (¶23: “…contextual information or contextual inputs may refer to the current environment that the mobile device 100 is currently in. Therefore, a contextual sensor may be considered to be any type of sensor that relates to the current context situation of the mobile device which may relate to such contextual sensing information as: light; acceleration; velocity; weather; orientation; location, proximity, sound, etc. Accordingly, examples of contextual sensors may include: ambient light sensor 135; accelerometer 140; weather sensor 155; orientation sensor 151; GPS 160, proximity sensor 167; microphone 165, etc…”); 
selecting a target multi-biometric identification mode corresponding to the scene parameter and the environment parameter from M multi-biometric identification modes stored in the mobile terminal, wherein the M is an integer greater than 1 (¶47: “…biometric sensor inputs (e.g., hand geometry, voice scan, facial scan, fingerprint scan, iris scan, etc.)…determine multiple authentication processes based upon the contextual inputs, biometric sensor inputs, and the capabilities of the mobile device 100 for authentication with at least one of a service provider/application/device, etc.”); and 
collecting S pieces of biometric information through a target biometric collection module corresponding to the target multi-biometric identification mode, and unlocking the mobile terminal in response to the S pieces of biometric information being determined as passing verification, wherein the S is an integer greater than 1 (¶47: “determine multiple authentication processes based upon the contextual inputs, biometric sensor inputs, and the capabilities of the mobile device 100 for authentication with at least one of a service provider/application/device, etc. Further, the processor 101 may be configured to select an authentication process from the multiple authentication methods that satisfies a security requirement, in which the security requirement may be defined as the Trust Index being greater than the Risk Index, as previously described in detail”).  

Regarding claim 2:
Tartz discloses: 
The method according to claim 1, wherein the selecting the target multi-biometric identification mode corresponding to the scene parameter and the environment parameter from the M multi-biometric identification modes stored in the mobile terminal comprises: 
acquiring L verification records corresponding to the scene parameter and the environment parameter from a verification history, wherein the L is an integer greater than 1 (¶45: “Accordingly, if a trust index is selectable by the mobile device (based upon passive authentication processes) that is greater than the risk index, then a passive authentication process (e.g., hand geometry from the touch-screen) will be selected and manual input is not required by the user and the authentication processes do not need to be displayed.”); and 
selecting the target multi-biometric identification mode from the M multi-biometric identification modes based on the L verification records (¶47: “determine multiple authentication processes based upon the contextual inputs, biometric sensor inputs, and the capabilities of the mobile device 100 for authentication with at least one of a service provider/application/device, etc. Further, the processor 101 may be configured to select an authentication process from the multiple authentication methods that satisfies a security requirement, in which the security requirement may be defined as the Trust Index being greater than the Risk Index, as previously described in detail”).    

Regarding claim 3:
Tartz discloses: 
The method according to claim 2, wherein the selecting the target multi-biometric identification mode from the M multi-biometric identification modes based on the L verification records comprises: 
acquiring an evaluation value corresponding to each of the M multi-biometric identification modes based on a performance parameter recorded in each of the L verification ¶45: “Accordingly, if a trust index is selectable by the mobile device (based upon passive authentication processes) that is greater than the risk index, then a passive authentication process (e.g., hand geometry from the touch-screen) will be selected and manual input is not required by the user and the authentication processes do not need to be displayed.”).  

Regarding claim 4:
Tartz discloses: 
The method according to claim 2, wherein the acquiring the L verification records {YB:00931145.DOCX } -34-corresponding to the scene parameter and the environment parameter from the verification history comprises: acquiring N biometric identification modes based on the scene parameter and the environment parameter, wherein the N is an integer greater than or equal to 1; acquiring R multi-biometric identification modes from the M multi-biometric identification modes, wherein the R multi-biometric identification modes are established by the N biometric identification modes, and R is a positive integer less than M; and acquiring the L verification records corresponding to the R multi-biometric identification modes from the verification history (¶45: “Accordingly, if a trust index is selectable by the mobile device (based upon passive authentication processes) that is greater than the risk index, then a passive authentication process (e.g., hand geometry from the touch-screen) will be selected and manual input is not required by the user and the authentication processes do not need to be displayed.”).  

Regarding claim 5:
Tartz discloses: 
The method according to claim 1, further comprising: selecting an alternative multi-biometric identification mode from M-1 multi-biometric identification modes in response to the ¶47: “…biometric sensor inputs (e.g., hand geometry, voice scan, facial scan, fingerprint scan, iris scan, etc.)…determine multiple authentication processes based upon the contextual inputs, biometric sensor inputs, and the capabilities of the mobile device 100 for authentication with at least one of a service provider/application/device, etc.”).
  
Regarding claim 6:
Tartz discloses: 
The method according to claim 5, wherein the selecting the alternative multi-biometric identification mode from the M-1 multi-biometric identification modes in response to the S pieces of biometric information comprising the at least one piece of biometric information failed in the verification comprises: 
selecting K multi-biometric identification modes excluding a reference biometric identification mode from the M-1 multi-biometric identification modes, wherein the K is a positive integer less than M-1 and the reference biometric identification mode corresponds to the one piece of biometric information failed in the verification (¶45-47); and 
selecting the multi-biometric identification mode corresponding to the scene parameter and the environment parameter from the K multi-biometric identification modes to be the alternative multi-biometric identification mode (¶45-47).  

Regarding claim 7:
Tartz discloses: 
The method according to claim 1, further comprising: acquiring a target security factor corresponding to at least one piece of biometric {YB:00931145.DOCX } -35-information passed the verification in response to the S pieces of biometric information comprising at least one piece of biometric information failed in the verification and at least on piece of biometric information passed the verification; ¶45-47).  

Regarding claim 8:
Tartz discloses: 
The method according to claim 7, wherein the acquiring the target security factor corresponding to the at least one piece of biometric information passed the verification comprises: acquiring at least one reference biometric mode corresponding to each of the at least one piece of biometric information passed the verification; acquiring an unlocking success rate of each of the at least one reference biometric mode corresponding to the scene parameter and the environment parameter; and acquiring the target security factor based on each unlocking success rate (¶45-47).

Regarding claim(s) 9-20:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 1-8) applies, mutatis mutandis, to the subject-matter of claim(s) 9-20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-8.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491